DETAILED ACTION
	This final office action is in response to Applicant’s submission filed January 22, 2021.  Applicants January 22nd amendment amended independent claims 10 and 20.  Currently claims 1-20 are pending, claims 1-9 being withdrawn as being directed to a non-elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Objection to the Title in the previous office action is withdrawn in response to Applicant's amendment to the Title.
	The 35 U.S.C. 101 rejection of claims 10-20 in the previous office action is withdrawn in response to Applicant’s amendments to the claims. 
	The 35 U.S.C. 103(a) rejections of claims 10-20 in the previous office action are withdrawn in response to Applicant's amendments to independent claims 10 and 18.
	Applicant’s amendments to the claims necessitated the new grounds of rejection.



Response to Arguments
Applicant’s arguments, see Paragraphs 1-3, Page 10 and Paragraph 1, Page 11, filed January 22, 2021, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 10-20 has been withdrawn. 
Applicant’s arguments, see Paragraph 1, Page 13 and Paragraph 3, Page 14, filed January 22, 2021, with respect to the rejection(s) of claims 10-20 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view Snell et al., U.S. Patent Publication No. 2008/028862 and further in view of Automation Anywhere’s Enterprise product as evidenced by at least the following reference(s):  Automation Anywhere Enterprise Development Client User Guide (June 2017) in view of Gligan et al., U.S. Patent No. 10860905 and Parimelazhagan et al.  U.S. Patent Publication No. 20180197123.

Examiner notes that the use of microbots (software), more commonly referenced to as Robotic Process Automation, to perform micro-operations (scanning, OCR, digitization, etc.) on physical documents is old and well known.  Support for this old and well-known fact can be found in at least the following references:  Tonbohm et al., Market Guide for Robotic Process Automation Software (2017),  Garg et a., U.S. Patent No. 7757178 (Claims 1, 6, 7); Dennis et al., U.S. Patent No. 10908950 (Automation Anywhere; DETX 15, 16, 20, 47); Przada et al., U.S. Patent Publication No. 2020/0026735 (Paragraphs 6, 7, , 98, 124; Figures 3, 18).  Additionaly assigning security levels (e.g. LDAP, Access Control Lists, Role Based Access Control) for microbots (bots) within RPA systems is old and well known. Support for this fact can be found in at least the following references:   Chappell, Introducing Blue Prism (2017) - cited in last office action (Page 21, Paragraph 2, RBAC); Ragupathy et al., U.S. Patent No. 10733329 (Automation Anywhere); Security Risks in Robotic Process Automation (RPA): How You Can Prevent Them (2017).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable Snell et al., U.S. Patent Publication No. 2008/028862 and further in view of Automation Anywhere’s Enterprise product as evidenced by at least the following reference(s):  Automation Anywhere Enterprise Development Client User Guide (June 2017) in view of Gligan et al., U.S. Patent No. 10860905 and Parimelazhagan et al.  U.S. Patent Publication No. 20180197123.

Regarding Claims 10 and 18, Snell et al. discloses a system (Figure 1) and method comprising:
	Defining/storing a definition of a process in metadata (Figure 1, Element 112; Figures 2, Element 208; Paragraphs 18, 19, 57, 66), the business process being a process executed repeatedly by an organization and including one or more inputs, one or more outputs and a plurality of task-based operations (Figures 4, 8), at least one physical task to be performed on an object (Paragraphs 52, 71);
Selecting, based on the process metadata (data, properties, characteristics, attributes, etc.; Claim 1; Paragraphs; 7,17, 18, 54), a plurality of microbots (agents, software, bots, etc.; Figure 1, 
Initiating execution of the business process from an ‘event engine’, the event engine managing execution of the plurality of microbots (Figure 8; Paragraphs 17, 57, 68) and dependencies among the plurality of microbots (e.g. data flow; Figures 4-6; Paragraphs 40, 63, 64; Claim 19);
Wherein each of the microbots comprises microbot metadata defining micro-operation performed by the microbot (e.g. tasks, workflow objects; Paragraphs 33, 37, 38; Figure 4) and dependencies of the microbot (e.g. data flow; Figures 4-6; Paragraphs 63, 64); and
Wherein execution of the plurality of microbots is initiated independently of the others of the plurality of microbots (Paragraphs 44, 54, 57).
Snell et al. further discloses a programmable circuit and memory operatively connected to the programmable circuit the memory storing instructions for performing the method steps above (Figures 1, 2).

	While microbots (bots, agents, software, etc.) microbot data dependencies are old and well-known Snell et al. does not disclose microbot ‘data’ dependencies as claimed.

	Automation Anywhere, from the same field of endeavor of robotic process automation, discloses a system and method comprising:
Defining/storing a definition of a process in metadata, the business process being a process executed repeatedly by an organization and including one or more inputs, one or more outputs and a plurality of task-based operations, at least one task including a physical task to be performed on an object (Number 1-3, Bullets 7-11; Pages 15, 16);

Wherein each of the microbots comprises microbot metadata defining micro-operation performed by the microbot and data dependencies of the microbot (Pages 126-129, 142-144); 
Wherein a plurality of microbots includes a microbot configured to manage a device to handle a document (MS word documents Page 159; PDFs Page 250; Scan/OCR Page 244; Print documents – task Example 5, Page 360; example 5, Page 376);
Assigning one or more security settings (Pages 496, 498, 500, 580; Password protect task Last P, Page 568; Task based security – Figure on page 88; Bullet 6, Page 88; Page 97). 

It would have been obvious to one skilled in the art that the system and method as disclosed by Snell et al. with its defining of the data flow within the workflow performed by the plurality of microbots (agents) would have benefited from including metadata including microbot data dependencies in view of the disclosure of Automation Anywhere, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While managing operations/devices to handle physical documents (e.g. scanning invoices) is old and very well known, Snell et al. does not disclose physical documents as claimed.

Gligan et al., from the same field of endeavor of robotic process automation (Figure 1; Column 2, Lines 35-55), discloses a system and method comprising:

Selecting a plurality of microbots (robots) to perform micro-operations included in the business process (Figure 1, Element 104) including a microbot configured to manage operation of a device to handle a physical document (e.g. OCR, digitization, etc.; document processing; Column 6, Lines 45-64; Column 7, Lines 21-45; Figure 4, 6; Claim 4) wherein at least one of the plurality of microbots is configured to perform micro-operations for more than one business process (Figure 1; Column 3, Lines 15-55; Column 4, Lines 48-53; Column 6, Lines 15-20; Column 8, Lines 50-54); and
Wherein each of the plurality of microbots is associated with security rights/parameters associated with each process (e.g. credentials; Column 4, Lines 1-3, 10-16; Figure 1, Element 106).

It would have been obvious to one skilled in the art that the system and method as disclosed by the combination of Snell et al. and Automation Anywhere would have benefited from being applied to any of a plurality of well-known business processing including but strictly limited to those wherein microbots handle/perform micro-operations on physical documents in view of the disclosure of Gligan et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While assigning/utilizing security levels (e.g. RBAC) in workflow systems and Robotic Process Automation systems is old and very well known (see discussion/support above) Snell et al. does not security levels as claimed.

Parimelazhagan et al., from the same field of endeavor of workflows/process automation, discloses a system and method comprising:
A plurality of microbots configured to perform micro-operations for one or more business processes (Paragraphs 1, 2, 7, 46);
Initiating execution of the business processing including assigning one or more security levels (permissions, rights, authoriziations, credentials) for each of the plurality of microbots corresponding to each of the business processes associated with the microbot (LDAP authentication, Paragraph 107; credentials, Paragraphs 84, 85; Claim 19; Figure 3, Elements 141, 274).

It would have been obvious to one skilled in the art that the system and method as disclosed by the combination of Snell et al. and Automation Anywhere would have benefited from utilizing well-known security control/authorization in view of the disclosure of Parimelazhagan et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 11, Snell et al. discloses a system and method wherein two or more different microbots of the plurality of microbots are executed in parallel (Figures 4-6).

Regarding Claim 12, Snell et al. discloses a system and method wherein two or more different microbots lack data dependencies therebetween in the defined business process (Figures 4-6; Paragraphs 40, 63, 64; Claim 19).

Regarding Claim 15, Snell et al. discloses a system and method wherein in response to a determination that a portion of the business process has changed updating one or more of the plurality of microbots without replacing all of the plurlaty of microbots included in the business process (Paragraphs 55-57; Figure 3).

Regarding Claim 16, Snell et al. discloses a system and method wherein updating one or more microbots includes replacing the microbobot with one or more updated microbots (Paragraphs 55-57; Figure 3).

Regarding Claim 17, Snell et al. discloses a system and method wherein the plurality of microbots includes one or more generic microbots reusable in a plurality of different business processes (Paragraphs 57, 59, 67) and one or more customer microbots customized to the business process (Paragraphs 46-48, 52, 56).

Regarding Claim 19, Snell et al. discloses a system and method further comprising a plurality of ‘worker’ systems having a plurality of different capabilities wherein one or more of the plurality of microbots is configured to interface with a worker system to perform one or more of the plurality of task-based operations of the business process (Paragraphs 47, 48, 52, 65).

Regarding Claim 20, Snell et al. discloses a system and method further comprising a plurality of ‘enterprise’ systems communicatively connected to the process automation platform, the plurality of enterprise systems hosting the business process (Figure 2; Paragraphs 47, 48, 52).


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable Snell et al., U.S. Patent Publication No. 2008/028862 in view of Automation Anywhere’s Enterprise product as evidenced by at least the following reference(s):  Automation Anywhere Enterprise Development Client User Guide (June 2017) in view of Gligan et al., U.S. Patent No. 10860905 and Parimelazhagan et al.  U.S. Patent Publication No. 20180197123 as applied to the claims above and further in view of Schulz et al., U.S. Patent Publication No. 2004/00834448.

Regarding Claim 13, Snell et al. does not disclose initiating a plurality of instances of the business process execution as claimed.

Schulz et al., from the same field of endeavor of business process execution, discloses a system and method comprising initiating/executing/managing a plurality of instances of execution of the business process (workflow; Paragraphs 24, 25, 108, 139, 338).

It would have been obvious to one skilled in the art that the system and method as disclosed by Snell et al. would have benefited from initiating a plural of business process instances in view of the disclosure of Schulz et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 14, Snell et al. does not disclose initiating a plurality of instances of the business process execution as claimed.










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623